


Exhibit 10.25.1.1a
Schedule of Omitted Mortgage Agreements
(Fixed Rate Pools)
The agreements listed below are substantially identical in all material respects
to the Mortgage Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Edison LP, as Borrower to Wachovia Bank, National Association, as
Lender, filed as Exhibit 10.25.4.4 o the Ashford Hospitality Trust, Inc.’s
Form 10-Q, filed on November 6, 2009), except as to the name of the borrower,
the name and legal description of the property and certain state-specific
requirements or conventions related to the name of the document, the mechanics
of perfection of a security interest in real property in the applicable state
and state-specific remedies available to lender. These agreements are not being
filed as exhibits in reliance on Instruction 2 to Item 601 of Regulation S-K.
• Deed to Secure Debt, Security Agreement and Assignment of Rents from Ashford
Atlanta Buckhead LP, as Borrower to Wachovia Bank, National Association, as
Lender dated April 11, 2007
• Mortgage, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Basking Ridge LP, as Borrower to Wachovia Bank, National Association, as
Lender dated April 11, 2007
• Mortgage, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Bridgewater Hotel Partnership LP, as Borrower to Wachovia Bank, National
Association, as Lender dated April 11, 2007
• Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Rents from Ashford Bucks County LLC, as Borrower to Wachovia Bank, National
Association, as Lender dated April 11, 2007
• Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Market Center LP, as Borrower to William D. Cleveland, as Trustee and
Wachovia Bank, National Association, as Lender dated April 11, 2007
• Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Flagstaff LP, as Borrower to Wachovia Bank, National Association, as
Lender dated April 11, 2007
• Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Richmond LP, as Borrower to Alexander Title Agency Incorporated, as
Trustee and Wachovia Bank, National Association, as Lender dated April 11, 2007
• Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Manhattan Beach LP, as Borrower to Chicago Title Insurance Company, as
Trustee for the benefit of Wachovia Bank, National Association, as Lender dated
April 11, 2007
• Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Hawthorne LP, as Borrower to Chicago Title Insurance Company, as Trustee
for the benefit of Wachovia Bank, National Association, as Lender dated April
11, 2007
• Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Newark LP, as Borrower to Chicago Title Insurance Company, as Trustee
for the benefit of Wachovia Bank, National Association, as Lender dated April
11, 2007




--------------------------------------------------------------------------------




• Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford San Jose LP, as Borrower to Chicago Title Insurance Company, as Trustee
for the benefit of Wachovia Bank, National Association, as Lender dated April
11, 2007
• Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Oakland LP, as Borrower to Chicago Title Insurance Company, as Trustee
for the benefit of Wachovia Bank, National Association, as Lender dated April
11, 2007
• Mortgage, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford LLB C-Hotel Management, LP, as Borrower to Wachovia Bank, National
Association, as Lender dated April 11, 2007
• Mortgage, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford LLB F-Inn Management, LP, as Borrower to Wachovia Bank, National
Association, as Lender dated April 11, 2007
• Mortgage, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford LLB SHS Management, LP, as Borrower to Wachovia Bank, National
Association, as Lender dated April 11, 2007
• Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Phoenix Airport LP, as Borrower to Chicago Title Insurance Company as
Trustee and Wachovia Bank, National Association, as Lender dated April 11, 2007
• Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Plano-C LP, as Borrower to William D. Cleveland, as Trustee and Wachovia
Bank, National Association, as Lender dated April 11, 2007
• Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Plano-R LP, as Borrower to William D. Cleveland, as Trustee and Wachovia
Bank, National Association, as Lender dated April 11, 2007
• Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Rents from Ashford Plymouth Meeting LP, as Borrower to Wachovia Bank, National
Association, as Lender dated April 11, 2007
• Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Durham I LLC and Ashford Durham II LLC, as tenants-in-common
collectively, as Borrower to Chicago Title Insurance Company as Trustee and
Wachovia Bank, National Association, as Lender dated April 11, 2007
• Deed of Trust, Security Agreement, Assignment of Rents and Fixture Filing from
Ashford Scottsdale LP, as Borrower to Chicago Title Insurance Company, as
Trustee and Wachovia Bank, National Association, as Lender dated April 11, 2007


